DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figures 1-2, a sensor element 101 comprises six solid electrolyte layers, a second internal cavity 40, a fourth diffusion controlled portion 60, and a third internal cavity 61, wherein a measurement electrode 44 faces the third internal cavity 61 and does not overlap with a ceiling electrode portion 51a (see para. [0021]-[0022], [0030]-[0031], [0047], [0055] of the instant US PGPub).
Species II, Figure 7, a sensor element 201 of a modification comprising a solid electrolyte layer 206, an outer electrode 223, and a reference electrode 242, wherein an electrochemical sensor cell is made up of the outer electrode 223, the solid electrolyte layer 206, and the reference electrode 242 and detects only an oxygen concentration, and the only space inside the sensor element 201 is a reference gas inlet space 243 (see para. [0027], [0116] of the instant US PGPub).
Species III, Figure 8,  a sensor element 301 of a modification comprising six solid electrolyte layers and a second internal cavity 40, wherein a measurement electrode 44 is disposed in the second internal cavity 40 and is coated with a fourth diffusion controlled portion 45, and a ceiling electrode portion 51a is formed up to just above the measurement electrode 44 (see para. [0028], [0119] of the instant US PGPub).
The species are independent or distinct because each species has mutually exclusive characteristics such as: (I) a fourth diffusion controlling portion 60 separating a second internal cavity 40 and a third internal cavity 61, wherein a measurement electrode 44 faces the third internal cavity 61 and does not overlap with a ceiling electrode portion 51a, (II) the only space inside the sensor element 201 is a reference gas inlet space 243, and the only electrochemical sensor cell is made up of the outer electrode 223, the solid electrolyte layer 206, and the reference electrode 242, and (III) a measurement electrode 44 is disposed in the second internal cavity 40 and is coated with a fourth diffusion controlled portion 45, and a ceiling electrode portion 51a is formed up to just above the measurement electrode 44. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses along with a unique text search, searching different electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of the above set forth election/restriction requirement, a telephone call was not made to the Applicant's agent to request oral election (MPEP 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699